EXHIBIT Press Release issued by the Registrant on February 6, 2008 Global General Technologies and SmartWear Technologies Sign Letter of Intent for Merger RFID Security Technology Company With 2008 Revenue Forecast of $10 Million to Focus on Homeland and Personal Security Technology Solutions MIAMI, FL, Feb 06, 2008 (MARKET WIRE via COMTEX) Global General Technologies, Inc. (PINKSHEETS: GLGT) announced today that the company has signed a non-binding Letter of Intent with privately held SmartWear Technologies, a security solutions provider offering solutions in the areas of homeland security and personal safety though patented and proprietary Radio Frequency Identification (RFID) and Global Positioning Systems (GPS) based technologies. The two companies are currently conducting due diligence with a view toward signing a definitive merger agreement as soon as possible. Preliminary terms for the merger include convertible preferred issued to SmartWear Technologies shareholders. SmartWear will become a wholly owned subsidiary of Global General Technologies. GLGT will forthwith commence preparation of all audits and filings required by the SEC for re-listing on the OTC Bulletin Board. Smartwear has already commenced necessary compliance and anticipates closing by February 22, 2008. SmartWear
